DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 24, 2020.  Claims 1 – 12 and 14 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0343753 A1 to Kirsch (herein after “Kirsch publication").
Note: Text in bold type face is claim language from the instant application.  All 
other text is either the Examiner’s comments and/or quoted passages from the prior art reference(s).
As to claims 1, 12 and 14,
the Kirsch publication discloses a control unit (104) configured for updating at least one functionality of a vehicle (102), said vehicle (102) comprising: at least one vehicle internal system (108); at least one add-on system (104), said add-on system being arranged in said vehicle (102) after said vehicle is produced by a manufacturer; and at least one internal communication unit (114, 116, 120) configured for communication with at least one vehicle external communication unit (114, 116, 120)(see ¶27 and ¶29), wherein said control unit (104) being configured for: 
receiving, by usage of said at least one internal communication unit (114, 116, 120), information related to at least one functionality of said vehicle (102) from said at least one vehicle external communication unit (114, 116, 120)(see ¶53, where the Kirsch publication discloses the control unit/telematics device 104 receiving information about “[a change event that] can include any event detected by the HMI 106 or a control command received from the portable devices 110a-110n”); and 
updating, based on said information related to at least one functionality of said vehicle, at least one functionality defined in an add-on interface, said add-on interface being arranged in said vehicle (102) as an interface between said at least one vehicle internal system (108) and said at least one add-on system (104)(see ¶2 – ¶5 and ¶53, where the interface data stream enables the portable devices to mirror an interface of the vehicle telematics device and functionality associated with said interface and updating the interface data stream upon detecting a change event); wherein 
said information related to said at least one functionality comprises one or more vehicle related parameters (see ¶2 – ¶5 and ¶53); and 
said updating of said at least one functionality is parameter-based and comprises utilizing said one or more vehicle related parameters for said at least one functionality defined in said add-on interface, whereby the functionality of the add-on Page 8 of 10interface is adaptable or adjustable by usage of parameter adaption or adjustment without a compilation of programming code and without an update of the programming code (see ¶2 – ¶5 and ¶53).

As to claim 2,
the Kirsch publication discloses said one or more vehicle related parameters being related to at least said vehicle itself. (See ¶27, where the interface data stream includes data, graphics and input events associated with the HMI 106 allowing control of the vehicle 102 from the telematics unit 104.)

As to claim 3,
the Kirsch publication discloses said information related to said at least one functionality comprising information In re: Scania CV ABPage 5 of 10related to said add-on interface itself (see ¶2 – ¶5 and ¶53); and whereby said updating of said at least one functionality comprise altering said add-on interface. (See ¶2 – ¶5 and ¶53.)

As to claim 5,
the Kirsch publication discloses said updating of said at least one functionality defined in said add-on interface comprising an update of at least one functionality related to said at least one add-on system.  (See ¶2 – ¶5 and ¶53.)

As to claim 6,
the Kirsch publication discloses said at least one vehicle external communication unit (114, 116, 120) comprised in and/or is associated with one or more of: at least one web and/or internet related unit; at least one internet cloud related unit; at least one server; at least one processor; and/or at least one computer. (See ¶30 and Figs. 1A and 1B.)



As to claim 7,
the Kirsch publication discloses said at least one internal communication unit (114, 116, 120) is comprised in a control system network of said vehicle.  (See Fig. 2A.)

As to claim 8,
the Kirsch publication discloses said at least one add-on system (104) being connected to an external control system network input of an interface control unit (110a, 110b) comprising said add-on interface.  (See Figs. 2A and 2B.)

As to claim 9,
the Kirsch publication discloses said at least one internal communication unit (114, 116, 120) being configured for communicating with said at least one vehicle external communication unit (114, 116, 120) by usage a wireless communication standard connection. (See Fig. 1A and ¶26.)

As to claim 10,
the Kirsch publication discloses said at least one internal communication unit (114, 116, 120) being configured for communicating with said at least one vehicle external communication unit (114, 116, 120) by usage a wireless communication standard connection. (See Fig. 1A and ¶26.)


As to claim 11,
the Kirsch publication is considered to disclose said information related to at least functionality of said vehicle (102) being received from at least one other part (110a, 110b) than said manufacturer, said at least one other part having knowledge of said at least one add-on system (104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0343753 A1 to Kirsch (herein after “Kirsch publication") in view of U.S. Patent Application Publication No. 2017/0132016 A1 to Zilberman et al. (herein after “Zilberman et al.”).
Note: Text in bold type face is claim language from the instant application.  All 
other text is either the Examiner’s comments and/or quoted passages from the prior art reference(s).
As to claim 4,
the Kirsch publication discloses the application substantially as claimed, except for
information related to said add-on interface itself comprises software update information for said add-on interface; and whereby said updating of said at least one functionality comprise an update of at least a part of a programming code defining said add-on interface.
Software update information for different kinds of interfaces are old and well known, as demonstrated by the Zilberman et al. publication who discloses communicating data updates repeatedly to a user interface module 102, as such data updates become available. (See ¶203.)   Such disclosure suggests software update information for said add-on interface; and whereby said updating of said at least one functionality comprise an update of at least a part of a programming code defining said add-on interface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kirsch publication so that information related to said add-on interface itself comprises software update information for said add-on interface; and whereby said updating of said at least one functionality comprise an update of at least a part of a programming code defining said add-on interface, as suggested by the Zilberman et al. publication, in order to facilitate adapting the user-interface to the automotive environment.
As to claim 10,
the Kirsch publication is considered to disclose said at least one add-on system (104) being a system provided by at least one other part than said manufacturer of said vehicle (102).   Telematic devices may be installed by a manufacturer but are commonly known in the vehicle control and navigation art to be aftermarket devices.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666